﻿I bring to the
Assembly greetings and good wishes from the
President of the Republic of Palau, Tommy E.
Remengesau, Jr., and from the people and the
Government of the Republic of Palau.
Nearly 60 years ago, in his final inaugural
address, United States President Franklin Delano
Roosevelt reflected on the lessons of the first half of
the twentieth century. He said:
“We have learned that we cannot live alone,
at peace; that our own well-being is dependent on
the well-being of other nations far away. ... We
have learned to be citizens of the world, members
of the human community.”
Those words have more resonance today than ever
before as Palau and the rest of the world enter into the
twenty-first century. The Republic of Palau is enjoying
rapid development, which came with its independence
on 1 October nine years ago. However, at a time of
rapid globalization, when events halfway around the
world — and most recently in our own backyard — can
profoundly affect our safety and prosperity, Palau
realizes that it must join the international community in
this new challenge to protect our people at home and
our way of life.
To that end, the Republic of Palau reaffirms its
unwavering support for the war led by the United
States against terrorism. We all benefit when nations
12

come together to deter aggression and terrorism, to
resolve conflicts, to prevent the spread of diseases and
the spread of dangerous weapons, to promote
democracy and human rights, to open markets and to
create economic and financial stability, to raise living
standards and to protect the environment — to face
those myriad challenges that no nation can meet alone.
Globalization, however, also brings about risks.
Outlaw States and ethnic conflicts threaten regional
stability and progress in many important areas of the
world. Weapons of mass destruction, terrorism, drug
trafficking and other international crimes are global
concerns that transcend national borders. Other
problems originating overseas — such as the depletion
of resources, rapid population growth, environmental
damage, new infectious diseases such as severe acute
respiratory syndrome (SARS), pervasive corruption
and uncontrolled refugee migration — have
increasingly significant implications for every nation’s
security. National economies will suffer if the global
economy is unstable or if markets collapse, and the
highest environmental standards — such as those set
out in the Kyoto Protocol — will not protect small,
struggling island countries like Palau if other countries
do not join the global effort to bring about peace and
stability.
Protection of the environment is a major concern
to us. Decisions made today regarding the environment
and natural resources can affect every nation’s security
for generations. Environmental threats do not respect
national borders, but they can pose long-term dangers
for every nation’s security and well-being. Scarcity and
depletion of natural resources can trigger and
exacerbate conflict. Environmental threats — such as
climate change, the depletion of stratospheric ozone,
the introduction of nuisance plant and animal species,
the overharvesting of fish and of other living natural
resources, and the transnational movement of
hazardous chemicals and waste — directly threaten the
health and economic well-being of every people of the
world. For Palau, the immediate danger is the rise in
sea level.
Another issue that we wish to address is that of
the cloning of human beings. We believe that any
global and comprehensive ban on human cloning must
include a ban on the cloning of human embryos for
research purposes. While the goal of finding cures to
chronic illnesses is laudable, progress and economic
gain achieved by creating and destroying human life
come at too high a price. We believe that adult-stem-
cell research is a promising field of study that can
provide an ethical source of stem cells for scientific
investigation. The international community must not
allow human life to be devalued in any way, and we
encourage all States to adopt such measures as may be
necessary to prohibit techniques of genetic engineering
that may have adverse consequences on respect for
human dignity.
In public health, we note that many peoples
around the world are suffering and dying each day
from the scourges of HIV/AIDS, tuberculosis, malaria,
cancer, polio and similar diseases. Combined
international support for public health beyond the
clinic walls must be advocated and put into practice if
we are to eliminate some of those challenges to quality
human life.
Such international support and collaborative
efforts were recently manifested during the spread of
severe acute respiratory syndrome (SARS). I also urge
all members of this body to support and ratify the
Framework Convention on Tobacco Control adopted by
the World Health Assembly this year. More
importantly, we should combine our efforts to
implement the mission of the Convention to control
tobacco use, which contributes to diseases and death
throughout the world.
The United Nations is to truly represent all
peoples, with discrimination and exclusion eliminated
from its operational practice. To be effective at
ensuring international peace and security, all nations,
large and small, must be represented in the United
Nations. The Republic of China on Taiwan can no
longer be kept on the sidelines of the most important
international Organization and the leading forum for
international dialogue. Over the past half-century, the
hard-working people of Taiwan have transformed their
country into the world’ s seventeenth largest economy
and a vibrant democracy. In 1996, Taiwan had its first
direct presidential election and, in 2000, accomplished
its first peaceful transfer of executive powers. Since
then Taiwan’s popularly-elected Government has acted
in accordance with United Nations resolutions to
combat international terrorism and to support
humanitarian relief in countries throughout the world,
and yet it is still excluded from the process. Our
experience with SARS has shown us that exclusion can
bring no benefits to anyone. The 23 million Taiwanese
people have an equal right to a voice in the United
13

Nations and should be welcomed by all members of
this body.
The central purpose of the United Nations is the
preservation and advancement of world peace. It
accomplishes its peacemaking and humanitarian
assistance efforts through international cooperation. Its
191 Member States, large and small, rich and poor, and
with different political views, strive collectively to
address global challenges and advance world peace.
Together, they consider and decide on the world’s most
pressing problems. Thus, in this regard I ask the world
here today, at the fifty-eighth session of the General
Assembly, to study and discuss the roots of terrorism
and possible solutions, including inter-religious
intervention; to promote conservation standards to
protect our Earth’s environment; to promote world
public health; to protect the human dignity by banning
the cloning of human embryos; and to continue our
quest for peace and security for all peoples of the
world.













